[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 Oct. 20, 2009
                                No. 08-15158                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 89-00031-CR-25-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

JOSEPH LOVETT,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (October 20, 2009)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Joseph Lovett appeals the district court’s denial of his motion for a reduction
of sentence, pursuant to 18 U.S.C. § 3582(c)(2). He was originally convicted of

conspiring to possess with intent to distribute cocaine hydrochloride, cocaine base,

marijuana, and heroin, in violation of 18 U.S.C. § 846.

      Lovett contends that the pre-sentence investigation report (“PSR”) at his

original sentencing stated that he was responsible for “more than 500 grams but

less than 1.5 kilograms" of cocaine base. He argues that the district court adopted

the PSR, and, as a result, he is entitled to a sentence reduction. Lovett is wrong.

The PSR did not recommend that he be found responsible for less than 1.5

kilograms of cocaine base. Instead, it recommended that he be found responsible

for 16 kilograms of cocaine base. He objected to that part of the PSR, but the

district court overruled his objection, and adopted the recommendation as its

finding.

      The district court’s finding of 16 kilograms of cocaine base is not subject to

review in this § 3582(c)(2) proceeding. See United States v. Bravo, 203 F.3d 778,

781 (11th Cir. 2000) (“[A]ll original sentencing determinations remain unchanged

with the sole exception of the guideline range that has been amended since the

original sentencing.”) (emphasis in the original). “Under Amendment 706, the

guidelines now provide a base offense level of 36 for defendants who are

responsible for at least 1.5 kilograms but less than 4.5 kilograms of crack cocaine.”



                                           2
United States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008). “However, a base

offense level of 38 still applies to defendants responsible for 4.5 kilograms or

more.” Id. Thus, Amendment 706 does not reduce the applicable guideline range

for a defendant, like Lovett, who was found responsible for at least 4.5 kilograms

of crack cocaine. Id. As the district court correctly determined, Amendment 715

does not effect a reduction in the guidelines range for that category of defendants

either. See U.S.S.G. § 2D1.1 cmt. (n.10(D)(ii)(I)).

      Lovett also contends that the Supreme Court’s decision in Kimbrough v.

United States, 552 U.S. 95, 128 S.Ct. 558 (2007), provides a basis for reducing his

sentence independent of Amendments 706 and 715. We have held, however, that

“Kimbrough do[es] not apply to § 3582(c)(2) proceedings.” United States v.

Melvin, 556 F.3d 1190 (11th Cir.), cert. denied, 129 S.Ct. 2382 (2009). Stated

another way, if a defendant is ineligible for a sentence reduction under

§ 3582(c)(2), the Supreme Court’s Booker line of decisions does not provide a way

to get around that ineligibility. Jones, 548 F.3d at 1369.

      The district court correctly denied Lovett’s § 3582(c)(2) motion.

      AFFIRMED.




                                           3